           Case 1:10-cv-01968-AWI-SAB Document 94 Filed 09/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   PAMELA COLEMAN, et al.,                            Case No. 1:10-cv-01968-AWI-SAB

12                  Plaintiffs,                         ORDER GRANTING IN PART
                                                        STIPULATION FOR EXTENSION OF TIME
13           v.                                         TO FILE DISPOSITIVE DOCUMENTS

14   BOSTON SCIENTIFIC CORPORATION,                     (ECF No. 93)

15                  Defendant.                          DEADLINE: DECEMBER 21, 2020

16

17          This action was initially filed on October 20, 2010. (ECF No. 1.) On February 22, 2012,

18 the action was transferred under 28 U.S.C. § 1407 into the Southern District of West Virginia as

19 part of Multidistrict Litigation Case No. 2326 (“MDL 2326”). (ECF No. 73.) On May 8, 2020,
20 the action was remanded back to the Eastern District of California. (ECF No. 74.)

21          On June 22, 2020, the parties filed a notice of settlement and an order issued requiring

22 dispositive documents to be filed within ninety days of June 23, 2020. (ECF No. 91.) On

23 September 16, 2020, the parties filed a stipulation for an extension of time to February 2021 for

24 the filing of dispositive documents. (ECF No. 93.) The Court will partially grant an extension of

25 time but finds that there is not good cause demonstrated for the length of the extension requested.

26 Here, the parties have settled the matter and been extended ninety days within which to finalize
27 the settlement and file dispositive documents. Although the parties state that the COVID-19

28 pandemic has presented unforeseen challenges in finalizing the settlement, the Court does not


                                                    1
            Case 1:10-cv-01968-AWI-SAB Document 94 Filed 09/21/20 Page 2 of 2


 1 find that good cause has been demonstrated to extend the deadline in this action by the time

 2 requested. The Court shall grant an extension of time to file the dispositive documents for an

 3 additional ninety days.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.      The joint stipulation requesting an extension of the deadline to file dispositional

 6                  papers is GRANTED IN PART;

 7          2.      The parties shall filed dispositional papers on or before December 21, 2020;

 8          3.      No further extensions of time shall be granted without a showing of good cause;

 9                  and

10          4.      The failure to comply with this order will result in the issuance of sanctions up to

11                  and including dismissal of this action.

12
     IT IS SO ORDERED.
13

14 Dated:        September 21, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
